240 F.2d 638
Morris E. ANGLIN, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13203.
United States Court of Appeals District of Columbia Circuit.
Argued January 3, 1957.
Decided January 24, 1957.
Petition for Rehearing In Banc Denied February 18, 1957.

Appeal from the United States District of Columbia; Richmond B. Keech, District Judge.
Mr. Albert J. Ahern, Jr., Washington, D. C., with whom Mr. James J. Laughlin, Washington, D. C., was on the brief, for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Edward O. Fennell, and Harold H. Greene, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
On this appeal from a conviction of robbery, the defendant contends his right to a speedy trial was violated and also that the judge erred in refusing to receive, in support of a motion for a new trial, testimony regarding a discussion in the jury room. We find no error affecting substantial rights.


2
Affirmed.